UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year end December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromN/AtoN/A Commission File Number 1-5046 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Con-way 401(k) Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Con-way Inc. 2211 Old Earhart Road, Suite 100 Ann Arbor, MI48105 SIGNATURES The Plan. Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. Con-way 401(k) Plan (Name of Plan) June 23, 2011 /s/ Michael J. Morris Michael J. Morris Chairman, Con-way Inc. Administrative Committee CON-WAY 401(k) PLAN Financial Statements and Supplemental Schedule December31, 2010 and 2009 (With Report of Independent Registered Public Accounting Firm) CON-WAY 401(k) PLAN Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits – December31, 2010 and 2009 2 Statement of Changes in Net Assets Available for Benefits – Year ended December31, 2010 3 Notes to Financial Statements 4 Supplemental Schedule: ScheduleH, Line4i – Schedule of Assets (Held at End of Year) as of December31, 2010 10 Report of Independent Registered Public Accounting Firm To the Con-way Inc. Administrative Committee Con-way 401(k) Plan We have audited the accompanying statements of net assets available for benefits of the Con-way 401(k) Plan (the “Plan”) as of December 31, 2010 and 2009, and the related statement of changes in net assets available for benefits for the year ended December 31, 2010.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2010 and 2009, and the changes in net assets available for benefits for the year ended December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The accompanying supplemental schedule Schedule H, Line 4i – Schedule of Assets (Held at End of Year) as of December 31, 2010 is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Perkins & Company, P.C. Portland, Oregon June 23, 2011 1 CON-WAY 401(k) PLAN Statements of Net Assets Available for Benefits December 31, 2010 and 2009 Assets: Investments, at fair value: Shares in registered investment companies $ $ Common trust funds 5,494,995 5,816,680 Con-way Common Stock 1,873,547 Total investments 38,519,857 38,401,558 Receivables: Participant contributions 40,369 44,432 Notes receivable from participants 1,695,802 1,627,812 Total receivables 1,736,171 1,672,244 Cash 9,845 — Net assets available for benefits $ $ See accompanying notes to financial statements. 2 CON-WAY 401(k) PLAN Statement of Changes in Net Assets Available for Benefits Year ended December 31, 2010 Additions: Participant contributions $ Rollover contributions 34,680 Dividend and interest income 712,256 Net appreciation in fair value of investments 3,808,407 Total additions 6,554,771 Distributions to participants ) Net increase 192,071 Net assets available for benefits, beginning of year 40,073,802 Net assets available for benefits, end of year $ See accompanying notes to financial statements. 3 CON-WAY 401(k) PLAN Notes to Financial Statements December31, 2010 and 2009 Description of Plan The following description of the Con-way 401(k) Plan (thePlan), is provided for general information purposes only. Participants should refer to the Con-way Employee Benefits Plan Description or the Plan document for more complete information. The term “Con-way” or “Company” refers to Con-way Inc. and subsidiaries. (a) General The Con-way sponsored Plan is a defined contribution plan with profit-sharing, salary deferral and employee stock ownership plan features and is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended. The Plan is intended to qualify under Section 401(a) of the Internal Revenue Code (the Code). Overall responsibility for administering the Plan rests with the Con-way Inc. Administrative Committee (theCommittee), which is appointed by the Chief Executive Officer of Con-way. The Plan’s trustee, T. Rowe Price (theTrustee), is responsible for the management and control of the Plan’s assets, which are held in individual participant investment accounts (collectively known as the Trust). (b) Eligibility Eligibility is restricted to employees of Con-way Truckload who are not sales managers, directors, vice presidents or the president. Employees are eligible to participate in the Plan if they are not covered by a collective bargaining agreement, are not a leased employee or are not a nonresident alien. There are no age requirements for eligibility. One year of service is required for participation. A supplemental employee must complete one year of service during which the employee works 1,000 hours. (c) Contributions Participantsmay contribute up to 50% of their eligible compensation subject to certain limitations. The plan provides for Matching contributions equal to 50% of the first seven percent of eligible compensation that participants contribute to the plan. For the periods presented, the Matching contributions were suspended. (d) Participant Accounts A separate account is maintained for each participant of the Plan. Allocations of net Plan earnings are based upon participant account balances. The benefits to which participants are entitled are the benefits that can be provided from participants’ vested accounts. 4 CON-WAY 401(k) PLAN Notes to Financial Statements December31, 2010 and 2009 (e) Vesting Participants are fully vested at all times in all employee contributions made to the Plan plus net earnings thereon. Matching contributions for current employees vest as follows: Less than two years —% Two years 20 Three years 40 Four years 60 Five years 80 Six or more years Forfeited balances are used to reduce future Con-way contributions. At December31, 2010 and 2009, forfeitures totaling $224,000 and $113,000, respectively, were available to reduce future contributions. In 2010, there were no forfeitures used. (f) Notes Receivable from Participants The Plan has a loan provision allowing participants access to funds. Loans can be no less than $1,000 and cannot exceed the lesser of $50,000 or 50% of a participant’s vested account balance (subject to administrative adjustment to assure compliance with the 50% limit). Loans can be made for a term not to exceed 4-1/2years. Loans outstanding at December31, 2010 bear interest at rates ranging from 4.25% to 10.00%. Principal and interest are paid ratably through payroll deductions. Notes receivable from participants are measured at their unpaid principal balance plus any accrued but unpaid interest. (g) Payments and Benefits Participants can receive a total distribution from their accounts upon death or termination of employment. Disabled participants can receive a partial distribution of their accounts, provided they qualify for benefits under Con-way’s long-term disability coverage. Other types of withdrawals are permitted by the Plan in limited situations. Participants can elect to have their accounts distributed in a single lump sum or in a series of substantially equal annual installments, as defined by the Plan. Distributions will be made in cash except that participant accounts invested in Con-way Common Stock can, at the direction of the participant, be paid in shares. (h) Plan Termination Although Con-way has no current intention to terminate the Plan, it may do so at any time by resolution of the Board of Directors. In the event that the Plan is terminated, the net assets of the Plan shall be distributed to participants in the amount credited to their accounts. 5 CON-WAY 401(k) PLAN Notes to Financial Statements December31, 2010 and 2009 Summary of Significant Accounting Policies (a) Basis of Accounting The accompanying financial statements have been prepared using the accrual method of accounting. (b) Investments The Plan offers various investments in securities that are generally exposed to various risks, such as interest-rate, credit and overall market-volatility risks. Investments are reported at fair value. Due to the risk associated with certain investment securities, it is reasonably possible that the value of investment securities will change and that such changes could materially affect amounts reported in the statements of net assets available for benefits. (c) Income Recognition The annual change in market value, including realized gains and losses, is reported in net appreciation in fair value of investments in the accompanying statement of changes in net assets available for benefits. Interest income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date. Purchases and sales of securities are recorded on the trade-date basis. (d) Operating Expenses During 2010, administrative expenses of the Plan were paid by Con-way and by Plan participants. Participant payments of administrative expenses were collected in administrative fees through a reduction in certain funds’ net asset value and paid directly to the Trustee. Certain funds also charge investment management fees in accordance with each fund’s prospectus, through a reduction in the funds’ net asset value. (e) Payment of Benefits Benefits paid to participants are recorded upon distribution. (f) Estimates Con-way makes estimates and assumptions when preparing the financial statements in conformity with U.S.generally accepted accounting principles. These estimates and assumptions affect the amounts reported in the accompanying financial statements and notes. Actual results could differ from those estimates. (g) Adoption of New Accounting Standards In September 2010, the FASB issued Accounting Standards Update (ASU) 2010-25, “Plan Accounting-Defined Contribution Pension Plans.” The ASU was codified into the “Plan Accounting-Defined Contribution Pension Plans” topic of the FASB Accounting Standards Codification and requires that participant loans be classified as notes receivable from participants, which are segregated from plan investments and measured at their unpaid principal balance plus any accrued interest. The accounting guidance in ASU 2010-25 is effective for fiscal years ending after December 15, 2010 and requires reclassification of all periods presented. Accordingly, participant loans are reported as receivables in the statements of net assets available for benefits and the prior-year balance has been reclassified to conform to the current-year presentation. 6 CON-WAY 401(k) PLAN Notes to Financial Statements December31, 2010 and 2009 Fair-Value Measurements Assets and liabilities reported at fair value are classified in one of the following three levels within the fair-value hierarchy: Level1 – Quoted market prices in active markets for identical assets or liabilities Level2 – Observable market-based inputs or unobservable inputs that are corroborated by market data Level3 – Unobservable inputs that are not corroborated by market data The following table summarizes the valuation of Plan assets within the fair-value hierarchy: December 31, 2010 Level 1 Level 2 Level 3 Total Shares in registered investment companies U.S. large company growth $ $
